Citation Nr: 1121220	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as secondary to chemical dioxin exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran was on active duty in the United States Air Force from October 1954 to October 1974.  This service included assignments to the Kingdom of Thailand and to Southeast Asia.  The Veteran passed away in early 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the asking that service connection be granted for the death of her husband.  More specifically, the appellant has asserted that as a result of her husband's service in Southeast Asia during the Vietnam Conflict, he was exposed to chemical dioxins, which, in turn, lead to the development in her husband of lung cancer.  It was this type of carcinoma which leads to his death in January 2006.  As such, the appellant has asked that VA benefits for the cause of her husband's death be granted to her.  The RO has denied her claim for benefits and she has appealed to the Board for review.  

The criteria pertaining to service connection for the cause of death provide as follows:

(a)  General.  The death of a service member will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the service member, including, particularly, autopsy reports.

(b)  Principal cause of death.  The service-connected disability will be considered as the principal [primary] cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.

(c)  Contributory cause of death.

(1)  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

(2)  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service- connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

(3)  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.

(4)  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.

38 C.F.R. § 3.312 (2010).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2010).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2010).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service medical treatment records appear complete and do not indicate that he was diagnosed as having any type of carcinoma while on active duty.  The Veteran's end-of-enlistment examination was negative for any findings suggesting that the Veteran was suffering from any type of cancer at the end of his service.  The Board notes that there are no VA records for review and that during his lifetime, the Veteran did not apply for any type of VA compensation benefits.  

The private medical records reveal that in September 2002, an X-ray film revealed that the Veteran had a mass in the upper left lung field.  Further testing was accomplished and in 2003 the Veteran was diagnosed as suffering from poorly differentiated nonsmall cell carcinoma along with squamous cell carcinoma.  He began treatment in the spring of 2003 and he continued on various radiation and chemotherapy combination treatment until shortly before his death on January 26, 2006.  

The Certificate of Death that was accomplished shortly after the Veteran's passing noted that his immediate cause of death was cardiopulmonary arrest due to or the consequence of metastatic lung cancer and chronic obstructive pulmonary disease.  An autopsy was not performed and the Veteran was subsequently buried.  It was shortly after the Veteran's death that the appellant submitted her claim for benefits.  

During the Veteran's lifetime, VA compensation benefits had not been granted for any disability, disease, or condition from which the Veteran may have been suffering therefrom.  It was not until after his death and the appellant submitted her claim for benefits, that the appellant suggested that her husband's lung cancer was caused by or secondary to his exposure to chemical dioxins while he served in Southeast Asia during the Vietnam Conflict.  The Board acknowledges that none of the private medical records contains a hypothesis or statement from a physician or other medical care provider that linked the Veteran's lung cancer with his twenty years of active duty service or service in Southeast Asia.  

The Veteran's Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) indicates that he served overseas but it does not specify where his foreign service was.  Nevertheless, the service personnel records do show that the Veteran was awarded the Vietnam Service Medal with Bronze Service Star and the Bronze Star Medal for his service in Southeast Asia.  With respect to the Bronze Star Medal, the write-up or citation that accompanies the award of the Medal reads as follows:

[The service member] distinguished himself by meritorious service as Weapons Assignment Technician, 621 Tactical Control Squadron, Southeast Asia from 17 March 1966 to 1 February 1967.  During this period, while exposed to danger from hostile forces, [the service member] consistently demonstrated professional ability, sound judgement, and great enthusiasm in overcoming the many involved problems associated with his duties.  His superb performance and signal (sic) contributions assisted materially in the success of the United States' effort in Southeast Asia.  The exemplary leadership, personal endeavor, and devotion to duty displayed by [the service member] in this responsible position reflect great credit upon himself and the United States Air Force.  (Emphasis added.)

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a service member must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2010).  As pointed out above, the Veteran's service records do not specifically state or note that the Veteran stepped foot onto Vietnamese soil during his period of duty.  However, the service records insinuate that the Veteran may have, in fact, served in some manner in Vietnam.  That is, two of the Veteran's performance appraisal statements specifically state that the Veteran "served in Southeast Asia".  Moreover, the Veteran's citation for the Bronze Star Medal pointedly stated that he served in Southeast Asia and, most importantly, he was exposed to danger from hostile forces.  

Because there is a lack of clarity in the information located in the Veteran's service records, the Board is of the opinion that additional development of the claim must occur prior to the issuance of a decision on the merits of the claim.  That is, the Board believes that since it is unclear whether the Veteran ever stepped foot in Vietnam, and thus receives the benefit of the presumption of exposure to chemical dioxins, additional clarification should be obtained from the service department with respect to the appellant's duties while in Southeast Asia and his possible exposure to dioxins while there.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send copies of the citation for the Bronze Star Medal and the performance appraisals that specifically reference the Veteran's service in Southeast Asia to the National Personnel Records Center (NPRC), if appropriate, the National Archives and Records Administration (NARA) [Attn: Archives II Textual Reference Branch (NNR2), Room 2600, 8601 Adelphi Road, College Park, Maryland 20740-6001], and the US Joint Service Records Retention Center (JSRRC).  The RO/AMC should ask each of the units whether they can confirm the presence of the appellant in Southeast Asia and his duties.  

Moreover, the units (NPRC, NARA, JSRRC) should provide a written explanation as to what geographic location is considered Southeast Asia, and whether the Veteran would have been exposed to danger from hostile forces if he was present anywhere but Vietnam.  See Bronze Star Medal citation.  An inquiry should be further made of the units (NPRC, NARA, JSRRC) as to whether any of the units can determine if the appellant or the unit he was assigned thereto while at Udorn Royal Thai Air Force Base performed any temporary duties in Vietnam, to include the recovery of aircraft from bases in Vietnam.  

The AMC/RO should specifically request the unit history during the appellant's time in Thailand and Southeast Asia, any after action reports, morning reports, etcetera, from NARA and any other agency that might have access to those records.

If the NPRC, NARA, and/or JSRRC is/are unable to provide specific detail concerning the appellant's location during his tour-of-duty in Southeast Asia because of national security, the NPRC, NARA, and/or JSRRC should be asked if it is able to confirm the Veteran's presence in any Southeast Asian country in a general, nonsecurity-breaking manner.  Any and all information obtained should be included in the claims folder for future review.

2.  The AMC/RO should comply with the evidentiary development noted in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), by providing a detailed statement of the Veteran's alleged herbicide exposure to JSRRC for verification as to whether the Veteran was exposed to herbicides, including tactical herbicides like Agent Orange, commercial pesticides used for mosquito eradication or other pest control, and/or non-tactical herbicides to defoliate around Udorn Royal Thai Air Force Base, as alleged during his period of service in the Kingdome of Thailand from March 1966 to March 1967.  Any and all information obtained should be included in the claims folder for future review.  

3.  Following the above, the RO/AMC must make a specific determination, based upon the complete record, with respect to whether the Veteran was exposed to chemical dioxins in service, to include while in Thailand.  In reaching this determination, the RO/AMC should address any credibility questions raised by the record.  A copy of the determination should be included in the claims folder for review.  

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and her accredited representative should be provided a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


